DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20210012505 to Yuille et al. (hereinafter referred to as “Yuille”).
As to claim 1, Yuille discloses a method for stratified image segmentation, comprising:
	obtaining a three-dimensional (3D) image data set representative of a region comprising at least three levels of objects ([0022]; [0025]; voxels implies 3D image data);
	generating a first segmentation result indicating boundaries of anchor-level objects in the region based on a first neural network (NN) model corresponding to the anchor-level objects 
	generating a second segmentation result indicating boundaries of mid-level objects in the region based on the first segmentation result and a second NN model corresponding to the mid-level objects (Fig.1, block 138; [0030]; [0035]); and
	generating a third segmentation result indicating small-level objects in the region based on the first segmentation result, a third NN model corresponding to the small-level objects, and cropped regions corresponding to the small-level objects (fig.1, block 139; [0031]; [0035]).
As to claim 2, Yuille disclose the method according to claim 1, wherein the image data set comprises a plurality of voxels, and each voxel corresponds to a vector valued mask that provides a probability of the voxel belonging to each of the multiple objects according to the first, second, and third segmentation results ([0027]; [0032]; likelihood corresponds to probability).
As to claim 3, Yuille discloses the method according to claim 1, wherein generating the second segmentation result comprises:
	combining location references and semantically-based cues from the first segmentation ([0028], within the region of interest; Fig.1, image data 132b and 132c) result to generate the second segmentation result (Fig.1, output of element 138; [0030]).
With regard to claims 11-13, see the discussions above for claims 1-3, respectively.  Yuille further discloses a memory and processor coupled to the memory ([0039]-[0040]; Fig.4).
With regard to claim 20, see the discussion above for claim 1.  Yuille discloses a computer readable storage medium storing computer instructions ([0041]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuille in combination with WO 2018227105 A1 to Harrison et al. (hereinafter referred to as “Harrison”).
As to claim 6, Yuille discloses the method according to claim 1, but does not disclose wherein at least one of the first, second, and third NN models is a progressive holistically-nested network model.  However, this is well known in the art.  For example, Harrison teaches a progressive holistically-nested network model (paragraph spanning pages 2 and 3).  Harrison’s technology provides more accurate and reliable segmentations (page 1, background; paragraph 
With regard to claim 16, see the discussion above for claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuille in combination with U.S. Patent Application Publication 20210073612 to Vahdat et al. (hereinafter referred to as “Vahdat”).
As to claim 7, Yuille discloses the method according to claim 1, but does not disclose wherein the first, second, and third NN models are identified through differentiable neural architecture search (NAS).  However, this is well known in the art as evidenced by Vahdat (abstract; [0060]).  Vahdat states that DNAS provides the advantage of showing promising results while reducing search cost ([0060]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yuille according to Vahdat.
With regard to claim 17, see the discussion above for claim 7.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuille in combination with U.S. Patent 11,100,647 to Nikolov et al. (hereinafter referred to as “Nikolov”).
As to claim 9, Yuille discloses the method according to claim 1, but does not disclose wherein the 3D image data set is a data set of radiotherapy computed tomography (RTCT) images.  However, this is well known in the art as evidenced by Nikolov (column 5, lines 43-46 and 57-60).  Nikolov’s technology would aid in therapy treatment for patients with cancer 
As to claim 10, Yuille discloses the method according to claim 9, but does not disclose wherein the RTCT images are scanned from a head and neck region. However, this is well known as evidenced by Nikolov (column 5, lines 43-46 and 57-60).  Yuille’s invention is stated as being applicable to other organs of the body ([0019]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yuille’s invention according to Nikolov.
With regard to claim 19, see the discussion above for claim 9.

Allowable Subject Matter
Claims 4, 5, 8, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Hierarchical Convolutional Neural Networks for Segmentation of Breast Tumors in MRI With Application to Radiogenomics” by Zhang et al. teaches three FCNs for performing segmentation of breast tumors.  The first FCN determines a breast mask.  The second FCN performs a rough segmentation from the output of the first FCN.  The third FCN refines the segmentation results of the second FCN and locates tumor regions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665